 In the Matter of AGWILINES, INC., DOINGBUSINESS UNDER THE TRADENAME OF CLYDE-MALLORY LINESandBROTHERHOODOF RAILWAY ANDSTEAMSHIPCLERKS,FREIGHT HANDLERS,EXPRESS AND STATIONEMPLOYEESCases Nos. R-1293 and B-1294.-Decided April 00, 1939Water Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees: controversy as to appropriateunit; controversy as to majority-UnitAppropriate for Collective Bargaining:office and dock.clerks, other office employees, and regular and extra watchmen,excluding checkers, secretaries to executives, and supervisory employees; geo-graphical separation ofplants-Election Ordered-Certification of Representa-tives.Mr. Samuel Lang,for the Board.Kay, RaglanddKurz,byMr. Reuben Raglandof Jacksonville,Fla., for the respondent.Mr. L. W. Reigel,of Atlanta Ga., for the Brotherhood.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 28, 1938, Brotherhood of Railway and SteamshipClerks, Freight Handlers, Express and Station Employees, hereincalled the Brotherhood, filed with the Regional Director for theFifteenth Region (New Orleans, Louisiana) separate petitions, onSeptember 9, 1938, separate amended petitions, and on October 17,1938, separate second amended petitions, alleging that questions affect-ing commerce had arisen concerning the representation of employeesof Agwilines, Inc., doing business under the trade name of Clyde-Mal-lory Lines, herein called the Company, at its Jacksonville, Florida, andMiami, Florida, offices, respectively, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 22, 1938, the National Labor Relations Board, here-in called the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules and12 N. L.R. B, No. 47.366 AGWILINES, INC.367Regulations-Series 1, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and acting pursuant to ArticleIII, Section 10, of said Rules and Regulations further ordered that,for purposes of hearing, the cases be consolidated and that one recordof the hearing be made.The Regional Director issued on October 19, 1938, notices of con-solidation and notices of hearing, on October 22, 1938, notices of post-ponement of hearing, on January 23, 1939, amended notices ofhearing, and on February 9, 1939, further notices of postpone-ment of hearing.Copies of all were duly served upon the Com-pany and the Brotherhood. Pursuant to the notices, a hearingwas held on February 15, 1939, at Miami, Florida, before George O.Pratt, the Trial Examiner duly designated by the Board.The Boardand the Company were represented by counsel and the Brotherhoodby a representative.All participated in the hearing, and full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Two motions made by the Company, one asking for the exclusionfrom the appropriate unit of regular and extra watchmen and theother asking for a list of employees which the Board should findeligible to vote, in the event of an election, were reserved for the con-sideration of the Board.They will be considered hereinafter.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYThe parties to this proceeding have stipulated that the findingsof the Board as to the business of the Company in a prior case,Matter of Agwilines, Inc.andInternational Longshoremen's Associa-tion, Local No. 1.140,1are true and correct and may be used for thepurpose of showing that the Company is engaged in interstate andforeign commerce at the present time.Accordingly, the findingsthere made are hereby incorporated. as findings of fact in this case.Agwilines, Inc., is a Maine corporation maintaining its principalofficeatNew York City. Clyde-Mallory Lines is a division of12 N. L. It. B. 1. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgwilines, Inc. It is engaged in the transportation of freight andpassengers in coastwise service between ports on the Atlantic andGulf coasts of the United States and between the United Statesand Havana, Cuba.We find that the Company is engaged in commerce among theseveral States and between the United States and a foreign country.II.THE ORGANIZATION INVOLVEDThe only organization involved is the Brotherhood of Railway andSteamship Clerks, Freight Handlers,Express and Station Employees,a labor organization affiliatedwiththeAmerican Federation ofLabor.It admits to its membership all clerical and office employeesandwatchmen,excluding supervisory employees,secretaries toexecutives,and checkers.III.THE QUESTION CONCERNINGREPRESENTATIONThe parties have stipulated that a question concerning representa-tion exists in both cases herein by virtue of their disagreement asto the appropriate unit for collective bargaining.We find that a question concerning the representation of the em-ployees of the Company at its Jacksonville, Florida, and Miami,Florida, offices, respectively,has arisen and that such question tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE APPROPRIATE UNITThe parties have stipulated that because of the long distance be-tween the Jacksonville and Miami offices, the employees of eachshould constitute a separate unit.No reason appears for departingfrom the wishes of the parties in this respect, and we shall find twoseparate units in accordance with the stipulation.The parties have further agreed that office and dock clerks, andother office employees, excluding checkers and supervisory employees,should be within the units appropriate for collective bargaining.There is, however, controversy as to certain employees.The Brotherhood claims that watchmen should be included in theappropriate unit.The Company asks for their exclusion primarilyon the ground that the inclusion of watchmen in the same unit withemployees whom they are supposed to watch impairs their efficiency.The Company has not shown that such inclusion causes watchmen torelax the discharge of their duties.We have customarily includedwatchmen in the appropriate unit where the only labor organizationinvolved desires their inclusion and where charges of lax attitude on AGWILINES, INC.369the part of unionized watchmen are not supported by the evidence.2We shall include watchmen in the unit.Ten employees at the Jacksonville office and 11 employees at theMiami office are designated "extra watchmen" on the Company'spay roll.They report for duty when a ship is scheduled to arriveand the Company selects from among them such as are needed. Ifthey are needed at other times, they are called by the Company.From November 1, 1938, to February 2, 1939, 13 of these employeesworked during every week. Eight of these men have averaged work-ing over 35 hours per week, their averages ranging upwards to ap-proximately 60 hours per week.Averages for the remaining 13extra watchmen range from approximately 9 to approximately 26hours per week. In point of hours worked, it is obvious that thesemen enjoy a status not unlike that of regular employees.All dosufficient work to give them an interest in the conditions of em-ployment, and we feel that they should not be denied the advantagesof collective bargaining.Our practice has been to include in theappropriate unit extra employees who are subject to call wheneverneeded3and seasonal_ employees who return to work for the samecompany from year to year,4 where the only union involved asks fortheir inclusion.The record shows that a large majority of the reg-ularand extra watchmen wish to be represented by the Brotherhood.Both regular and extra watchmen shall be included in the appro-priate unit. It follows that the Company's motion for the exclusionof regularand extra watchmen is denied. F. C. Weaver and R. G.Haggart,however, are supervisors of the watchmen at Jacksonvilleand Miamirespectively, and shall be excluded.The Brotherhood evidently desires the inclusion and the Com-pany the exclusion of R. Canova, roundsman at the Jacksonvilleoffice.Canova is a night watchman with authority to assign othernight watchmen to their places in the plant only when the regularsupervisor fails to make the assignments. It does not appear howoften, if at all, this occurs.Under the circumstances, and in viewof the Brotherhood's desire for his inclusion, he shall be included in2Matter of American-Hawanan SteamshipCompany, a CorporationandGatemen,'Watchmen 4 MiscellaneousWaterfrontWorkersUnion, Local38-124, 10 N L R B1355;Matter of Willys Overland Motors,Inc.andInternationalUnion,United AutomobileWorkersof America, Local No. 12,9 N L R.B. 924;MatterofThe Electric Auto-Lite CompanyandInternational Union, United AutomobileWorkers ofAmerica No. 12,9N. L. R.B. 147;Matter of Luekenbaeh Steamship Company,Inc, et alandGate-men,Watchmen and MiscellaneousWaterfrontWorkers Union Local 38-124,Interna-tional Longshoremen'sAssociation,2 N L. R. B. 181.aMatter of Williams Dimond .1 Company,et al.andPortWatchmen,Local No 137, 2N. L. R. B.859;Matter of Flexo Products CorporationandInternational Brotherhoodof Electrical Workers, Local B-713,7 N.L. R. B 1163.4Matter of Alaska Packers AssociationandAlaska Cannery Workers Union Local No.5,Committee for Industrial Organization,7 N. LR.B. 141;Matter of National Dis-tillersProductsCo. andUnited DistilleryWorkers of U. S., Local No.484,Affiliated withCommittee for Industrial Organization,5 N. L. R. B. 862. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe appropriate unit.W. D. Davis and C. S. Morgan are designatedas gatemen ; their duties are similar to the duties of watchmen inthat they check loaded goods against the drivers' receipts as the goodscome into and leave the premises.The Brotherhood apparently de-sires their inclusion.They shall be included.The Brotherhood asks for exclusion and the Company for inclu-sion of R. M. Pate and M. Wilson, secretaries to the executives atthe Jacksonville office, and M. Holbrook, secretary to the executiveat the Miami office.A part, at least, of their work is confidential innature.The Company does not desire to bargain with the Brother-hood in regard to the wages and hours of these employees, althoughat the same time asserting that they should be included in theappropriate unit.They shall be excluded from the appropriateunit.5J.P. Imlay and J. R. Fordham, chief clerks at Jacksonville andMiami, respectively, have general supervision over the clerical forcesat the two offices.The Company desires their inclusion, and theBrotherhood their exclusion.They shall be excluded.The Brother-hood asks for exclusion and the Company for inclusion of F. L. Paige,chief clerk of the passenger department at the Miami office.Thereare 10 employees in this department, and it appears that he has somesupervisory duties over them.He shall be excluded.J.T. Potts and A. S. Wilburn, ticket agents at the Jacksonvilleand Miami offices, respectively, are also in controversy.The Com-pany asks for their inclusion and the Brotherhood for their exclu-sion.Potts and Wilburn sell' tickets, handle correspondence, andare responsible for making and forwarding to the management re-ports of all tickets sold by the ticket sellers and the receipts there-from.Since it appears that they thus check on the work of otheremployees, and since the only union involved desires their exclusion,they shall be excluded from the appropriate unit.We find that the office and dock clerks, other office employees, andregular and extra watchmen, excluding checkers, secretaries to theexecutives, and supervisory employees, employed by the Companyat its Jacksonville and Miami offices, respectively, constitute twoseparate units appropriate for the purposes of collective bargaining,and that said units will insure to employees of the Company thefull benefit of their right to self-organization and collective bar-gaining, and otherwise will effectuate the policies of the Act.5Matter of Minnesota Broadcasting Company Operating WTCNandNewspaper Guildof the Twin Cities,Minneapolis and St Paul,Local No.2of the American Newspaper Guild.7 N. L R. B. 867. AGWILINES, INC.V. THE DETERMINATION OF REPRESENTATIVES371The Brotherhood did not offer sufficient proof of majority repre-sentation for certification on the record, and asked that elections bysecret ballot be held.We find that the question which has arisenconcerning the representation of employees of the Company can bestbe resolved by holding elections by secret ballot.During the hearing the Brotherhood claimed that, in the event ofelections, the employees eligible to vote should be those on the Com-pany's pay roll immediately preceding the date on which the Boardwas petitioned, June 28, 1938."On February 23, 1939, the Brother-hood filed briefs in which it stated that at the hearing it named thiseligibility date only as a compromise and that October 1937 is a morejust date, since it secured authorization cards from the employeesprior to that time, and some of these employees have since been laidoffwhile new employees have been taken on. There was no agree-ment among the parties as to either of these dates. In the absence ofany such agreement, we feel that a more current eligibility date willbest effectuate the policies of the Act.We shall accordingly directthat the employees of the Company within the appropriate unitswho were on the Company's pay roll immediately preceding the dateof our Direction of Elections herein, excluding those who have sincequit or have been discharged for cause, shall be eligible to vote.As previously noted, the Company moved to have the Board supplyitwith a list of employees entitled to participate in the election.The parties can readily determine this by referring to the pay rollimmediately preceding the date of our Direction of Elections herein,and by referring to our above treatment, by name, of each of theemployees who are in controversy.We assume that this will servethe purpose indicated by the Company's motion.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of the employees of Agwilines, Inc., doing business underthe trade name of Clyde-Mallory Lines, at its Jacksonville, Florida,and Miami, Florida, offices, respectively, within the meaning of Sec-tions 9 (c) and 2 (6) and (7) of the National Labor Relations Act.2.Office and dock clerks, regular and extra watchmen, and otheroffice employees, excluding checkers, secretaries to the executives, andsupervisory employees, employed by the Company at its Jacksonville,6 In the record June 21, 1938, is erroneously given as the date on which the petitionswere filed.169134-39-vol 12-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida, andMiami, Florida, offices, respectively, constitute twoseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives of employees at the Jacksonville andMiami offices of Agwilines, Inc., doing business under the trade nameof Clyde-Mallory Lines, for the purposes of collective bargaining,two separate elections shall be conducted within fifteen (15) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among (1)all office and dock clerks, regular and extra watchmen, and otheroffice employees whose names appear on the Company's Jacksonvillepay roll immediately preceding this Direction of Elections excludingcheckers, secretaries to executives and supervisory employees, and allemployees who have since quit or have been discharged for cause,and (2) all employees in the same categories appearing on the Com-pany's Miami pay roll of the same date, with the same exclusions,to determine whether or not they desire to be represented by Brother-hood of Railway and Steamship Clerks, Freight Handlers, Expressand Station Employees, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 120, 1939STATEMENT OF THE CASEOn April 20, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceedings.The Direction of Elections directedthat elections by secret ballot be conducted within fifteen (15) daysfrom the date of the Direction among (1) all office and dock clerks, AGWILINES, INC.373regular and extra watchmen, and other office employees of Agwilines,Inc., doing business under the trade name of Clyde-Mallory Lines,herein called the Company, on the Company's Jacksonville, Florida,pay roll immediately preceding the Direction of Elections, exclud-ing checkers,secretaries to executives,and supervisory employees,and all employees who have since quit or have been discharged forcause,and (2)all employees in the same categories appearing onthe Company'sMiami,Florida, pay roll of the same date, with thesame exclusions to determine whether or not they desire to be repre-sented by Brotherhood of Railway and Steamship Clerks, FreightHandlers, Express and Station Employees, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining.Pursuant to the Direction, elections by secret ballot were con-ducted among the above-described employees of the Company atitsJacksonville and Miami offices, respectively, under the directionand supervision of the Regional Director for the Fifteenth Region.On May 8, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Sbries 1, as amended,issued an Intermediate Report on theelection, copies of which were duly served on the parties.No objec-tions or exceptions to the Intermediate Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows :Jacksonville,FloridaTotal number of employees eligible to vote----------------47Total number of votes cast------------------------------47Total number of votes for Brotherhood of Railway andSteamship Clerks, Freight Handlers,Express and Sta-tionEmployees,affiliatedwith the American Federa-tion of Labor-------------------------------------------39Total number of votes against Brotherhood of Railwayand Steamship Clerks, Freight Handlers,Express andStation Employees,affiliatedwith the American Federa-tion of Labor-------------------------------------------8Total number of blank ballots----------------------------0Total number of void ballots-----------------------------0Total number of challenged ballots-----------------------0Total number of spoiled ballots--------------------------0Miami, FloridaTotal number of employees eligible to vote--------------- -27Total number of'employees eligible to vote-----------------27Total number of votes for Brotherhood of Railway andSteamship Clerks, Freight Handlers,Express and Sta-tionEmployees,affiliatedwith the American Federationof Labor-----------------------------------------------17 374DECISIONSOF NATIONALLABOR RELATIONS BOARDTotal number of votes against Brotherhood of Railway andSteamship Clerks, Freight Handlers,Express and Sta-tionEmployees, affiliated with the American FederationofLabor----------------------------------------------6Total number of blank ballots--------------------------0Total number of void ballots-----------------------------0Total number of challenged ballots----------------------4Total number of spoiled ballots---------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act, and pursuant to ArticleIII, Sections 8 and 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Brotherhood of Railway and SteamshipClerks, Freight Handlers, Express and Station Employees, affiliatedwith the American Federation of Labor, has been designated andselected by a majority of the office and dock clerks, regular and extrawatchmen, and other office employees of Agwilines, Inc., doing businessunder the trade name of Clyde-Mallory Lines, at the Company'sJacksonville, Florida, office, exclusive of checkers, secretaries to execu-tives,and supervisory employees, as their representative for thepurposes of collective bargaining and that, pursuant to the pro-visions of Section 9 (a) of the Act, Brotherhood of Railway andSteamship Clerks, Freight Handlers, Express and Station Employ-ees, affiliated with the American Federation of Labor, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.IT Is HEREBY CERTIFIED that Brotherhood of Railway and SteamshipClerks, Freight Handlers, Express and Station Employees, affiliatedwith the American Federation of Labor, has been designated and se-lected by a majority of the office and dock clerks, regular and extrawatchmen, and other office employees of Agwilines, Inc., doing businessunder the trade name of Clyde-Mallory Lines, at the Company's Miami,Florida, office, exclusive of checkers, secretaries to executives, andsupervisory employees, as their representative for the purpose ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Brotherhood of Railway and Steamship Clerks,FreightHandlers, Express and Station Employees, affiliated withtheAmerican Federation of Labor, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.12 N. L. R. B., No. 47a.